DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 6 and 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0106885 to Singh (Singh) in view of US Patent Application Publication 2019/0310470 to Weindorf et al. (Weindorf).
Claim 1

Singh does not teach clearing the transparent window of debris using the air exiting the duct at the exit location.  Weindorf teaches using air channels to direct air within a housing of a camera and to deflect road debris from the lens of the camera during a cleaning mode (pars. 35, 39; Fig. 1, outer air channel 22, inner air channel 24, camera aperture 28, fan 32).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the track survey system, as taught by Singh, to include an air treatment device, as taught by Weindorf, because then camera performance would have been improved (Weindorf, par. 2).
Claim 2
With regard to projecting light from a structured light generator onto the side of a rail wherein the structured light generated is located in a sensor enclosure on a rail vehicle; Singh teaches a laser emitting device in a housing that is laterally offset from the central axis of the rail to image a side of the rail (Fig. 1, laser emitting device 24, housing 20; pars. 90, 97).
With regard to obtaining data from the side of the rail using a first 3D sensor located in the sensor enclosure; Singh teaches sensors that are three dimensional (pars. 23, 187).

Singh does not teach thereby clearing the first transparent window of debris using the air exiting the duct at the exit location.  Weindorf teaches using air channels to direct air within a housing of a camera and to deflect road debris from the lens of the camera during a cleaning mode (pars. 35, 39; Fig. 1, outer air channel 22, inner air channel 24, camera aperture 28, fan 32).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the track survey system, as taught by Singh, to include an air treatment device, as taught by Weindorf, because then camera performance would have been improved (Weindorf, par. 2).
Claim 5
Singh teaches that the operation of blowing air from an air blowing device further comprises blowing air from the air blowing device to an air distribution lid (pars. 35-38; Fig. 1, shutters 44A-44C).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Weindorf as applied to claim 2 above, and further in view of US Patent Application Publication 2019/0154800 to Schmidt (Schmidt).
Claim 3

Claim 4
Singh and Weindorf teach all the limitations of claim 2 upon which claim 4 depends.  Further, Singh teaches two sensors which would correspond to a second exit location proximate to the sensor enclosure with a second transparent window (par. 81; Fig. 1, sensors 12B, 12C).  Singh and Weindorf do not teach blowing air from the air blowing device on the rail vehicle wherein such air is blown through the duct to a second exit location wherein the second exit location is proximate to the sensor enclosure comprising a second transparent window through which the structured light generator has a field of view, thereby clearing the second transparent window of debris using the air exiting the duct at the exit location.  Schmidt teaches using ducts to create 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MANUEL L BARBEE/Primary Examiner, Art Unit 2864